             Case 1:18-cr-10428-ADB Document 28 Filed 01/07/19 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS
CRIMINAL No.
18-10428-ADB
                                      UNITED STATES OF AMERICA
                                                    v.
                                  FRANKLIN FREDDY MEAVE VAZQUEZ
                                        INITIAL STATUS REPORT
                                             January 7, 2019
DEIN, M.J.
        An Initial Status Conference was held before this court on January 7, 2019 pursuant to the

provisions of Local Rule 116.5(a). Based on that Conference, this court enters the following report and

orders to wit:

    1. The government recently completed its voluminous automatic discovery production. The
       defendant is in the process of reviewing the documents produced by the government to date.
       The date by which the defendant shall request additional documents shall be set at the next
       status conference.

    2. The government does not expect to produce additional discovery except in response to specific
       requests and in accordance with the Local Rules.

    3. The date for filing discovery and/or dispositive motions will be set at the next status conference.

    4. The government shall provide its expert disclosures no later than six (6) weeks before trial, and
       the defendant will provide his expert disclosures no more than three (3) weeks before trial.

    5. This court finds and concludes, pursuant to the provisions of 18 U.S.C. § 3161(h)(7)(A) and
       Section 5(b)(7)(B) of the Plan for Prompt Disposition of Criminal Cases in the United States
       District Court for the District of Massachusetts (Statement of Time Limits Adopted by the Court
       and Procedures for Implementing Them, Effective December 2008) that the defendant requires
       additional time for the preparation of an effective defense, including time for review of the
       evidence, preparation of motions, and consideration of alternatives concerning how best to
       proceed with this matter, and that the interests of justice outweighs the best interests of the
       public and the defendant for a trial within seventy days of the return of an indictment.
       Accordingly, it is hereby ordered that the Clerk of this Court enter excludable time for the period
       of January 7, 2019 through March 4, 2019, that being the period between the expiration of the
       last order of excludable time and the next status conference.
        Based upon the prior order of the court dated November 20, 2018 and the order entered
        contemporaneously herewith, at the time of the Interim Status Conference on March 4, 2019
        there will be zero (0) days of non-excludable time under the Speedy Trial Act and seventy (70)
        days will remain under the Speedy Trial Act in which this case must be tried.
      Case 1:18-cr-10428-ADB Document 28 Filed 01/07/19 Page 2 of 2



6. An Interim Status Conference has been scheduled for March 4, 2019 at 10:00 a.m. Counsel for
   the respective parties shall file a Joint Memorandum before the close of business no less than
   THREE business days prior to that Status Conference.
7. It is too early to determine if a trial will be necessary. It is estimated that a trial would last two
   (2) weeks.
                                                 / s / Judith Gail Dein
                                               JUDITH GAIL DEIN
                                               UNITED STATES MAGISTRATE JUDGE




                                                  [2]
